 


109 HR 4924 IH: Congressional Tribute to Dr. Norman E. Borlaug Act of 2006
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4924 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Latham (for himself, Mr. Leach, Mr. King of Iowa, Mr. Boswell, Mr. Nussle, Mr. Sabo, Mr. Kennedy of Minnesota, Mr. Peterson of Minnesota, Mr. Gutknecht, Mr. Oberstar, Mr. Kline, and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal to Dr. Norman E. Borlaug. 
 
 
1.Short titleThis Act may be cited as the Congressional Tribute to Dr. Norman E. Borlaug Act of 2006.
2.FindingsCongress finds as follows:
(1)Dr. Norman E. Borlaug, was born in Iowa where he grew up on a family farm, and received his primary and secondary education.
(2)Dr. Borlaug attended the University of Minnesota where he received his B.A. and Ph.D. degrees and was also a star NCAA wrestler.
(3)For the past 20 years, Dr. Borlaug has lived in Texas where he is a member of the faculty of Texas A&M University.
(4)Dr. Borlaug also serves as President of the Sasakawa Africa Association.
(5)Dr. Borlaug's accomplishments in terms of bringing radical change to world agriculture and uplifting humanity are without parallel.
(6)In the immediate aftermath of World War II, Dr. Borlaug spent 20 years working in the poorest areas of rural Mexico. It was there that Dr. Borlaug made his breakthrough achievement in developing a strain of wheat that could exponentially increase yields while actively resisting disease.
(7)With the active support of the governments involved, Dr. Borlaug's green revolution uplifted hundreds of thousands of the rural poor in Mexico and saved hundreds of millions from famine and outright starvation in India and Pakistan.
(8)Dr. Borlaug's approach to wheat production next spread throughout the Middle East. Soon thereafter his approach was adapted to rice growing, increasing the number of lives Dr. Borlaug has saved to more than a billion people.
(9)In 1970, Dr. Borlaug received the Nobel Prize, the only person working in agriculture to ever be so honored. Since then he has received numerous honors and awards including the Presidential Medal of Freedom, the Public Service Medal, the National Academy of Sciences' highest honor, and the Rotary International Award for World Understanding and Peace.
(10)At age 91, Dr. Borlaug continues to work to alleviate poverty and malnutrition. He currently serves as president of Sasakawa Global 2000 Africa Project, which seeks to extend the benefits of agricultural development to the 800,000,000 people still mired in poverty and malnutrition in sub-Saharan Africa.
(11)Dr. Borlaug continues to serve as Chairman of the Council of Advisors of the World Food Prize, an organization he created in 1986 to be the Nobel Prize for Food and Agriculture and which presents a $250,000 prize each October at a Ceremony in Des Moines, Iowa, to the Laureate who has made an exceptional achievement similar to Dr. Borlaug's breakthrough 40 years ago. In the almost 20 years of its existence, the World Food Prize has honored Laureates from Bangladesh, India, China, Mexico, Denmark, Sierra Leone, Switzerland, the United Kingdom, and the United States.
(12)Dr. Borlaug has saved more lives than any other person who has ever lived, and likely has saved more lives in the Islamic world than any other human being in history.
(13)Due to a lifetime of work that has led to the saving and preservation of an untold amount of lives, Dr. Norman E. Borlaug is deserving of America’s highest civilian award: the congressional gold medal.
3.Congressional gold medal
(a)Presentation authorizedThe President Pro Tempore of the Senate and the Speaker of the House of Representatives are authorized to make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to Dr. Norman E. Borlaug, in recognition of his enduring contributions to the United States and the world.
(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
5.Status as national medals
(a)National medalThe medal struck under this Act is a national medal for purposes of chapter 51 of title 31, United States Code.
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all duplicate medals struck under this Act shall be considered to be numismatic items.
6.Authority to use fund amounts; Proceeds of sale
(a)Authority to use fund amountsThere are authorized to be charged against the United States Mint Public Enterprise Fund, such sums as may be necessary to pay for the cost of the medals struck under this Act.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 4 shall be deposited in the United States Mint Public Enterprise Fund. 
 
